      Case: 1:19-cv-06050 Document #: 1 Filed: 09/10/19 Page 1 of 7 PageID #:1




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS


 JESSE WARD,

                                 Plaintiff,                   Docket No. 1:19-cv-6050

        - against -                                           JURY TRIAL DEMANDED

 CONSEQUENCE HOLDINGS, LLC and ALEXANDER
 YOUNG,

                                 Defendant.


                                          COMPLAINT

       Plaintiff Jesse Ward (“Ward” or “Plaintiff”) by and through his undersigned counsel, as

and for his Complaint against Defendant Consequence Holdings, LLC (“Consequence

Holdings”) and Alexander Young (“Young” and together with Consequence “Defendants”)

hereby alleges as follows:

                                  NATURE OF THE ACTION

       1.       This is an action for copyright infringement under Section 501 of the Copyright

Act and for the removal and/or alteration of copyright management information under Section

1202(b) of the Digital Millennium Copyright Act. This action arises out of Defendant’s

unauthorized reproduction and public display of a copyrighted photograph of rapper Bobby

Shmurda in court, owned and registered by Ward, a professional photographer. Accordingly,

Ward seeks monetary relief under the Copyright Act of the United States, as amended, 17 U.S.C.

§ 101 et seq.

                                JURISDICTION AND VENUE
       Case: 1:19-cv-06050 Document #: 1 Filed: 09/10/19 Page 2 of 7 PageID #:1




        2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

        3.      This Court has personal jurisdiction over Defendants because Defendant resides

in and/or transacts business in Illinois.

        4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                            PARTIES

        5.      Ward is a professional photographer in the business of licensing his photographs

to online and print media for a fee having a usual place of business at 3255 Shore Parkway, #3H,

Brooklyn, NY 11235.

        6.      Upon information and belief, Consequence Holdings is a domestic limited

liability company duly organized and existing under the laws of the State of Illinois, with a place

of business at 4609 N. Wolcott Ave., Chicago, IL 60640. Upon information and belief

Consequence Holdings is registered with the Illinois Department of State Division of

Corporations to do business in the State of Illinois. At all times material, hereto, Consequence

Holdings has owned and operated a website at the URL: https://consequenceofsound.net (the

“Website”).

        7.      Upon information and belief, Alexander Young is an individual residing at 4609

N. Wolcott Ave., Chicago, IL 60640. At all times material hereto, Young has owned and

operated a website at the URL: https://consequenceofsound.net (the “Website”)

                                    STATEMENT OF FACTS

        A.      Background and Plaintiff’s Ownership of the Photograph

        8.      Ward photographed rapper Bobby Shmurda in court (the “Photograph”). A true

and correct copy of the Photograph is attached hereto as Exhibit A.
       Case: 1:19-cv-06050 Document #: 1 Filed: 09/10/19 Page 3 of 7 PageID #:1




       9.      Ward then licensed the Photograph to the New York Daily News. On February

24, 2015 the New York Daily news ran an article that featured the Photograph titled Rapper

Bobby Shmurda’s Brooklyn gun possession charge officially becomes part of conspiracy case.

See URL http://www.nydailynews.com/new-york/nyc-crime/bobby-shmurda-brooklyn-gun-case-

moved-manhattan-article-1.2127605. Ward’s name was featured in a gutter credit identifying

him as the photographer of the Photograph. A true and correct copy of the article is attached

hereto as Exhibit B.

       10.     Ward is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       11.     The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-079-495 “Ward_Ackquille Pollard, better known as rapper

Bobby Shmurda_2.24.15”. See Exhibit C.

       B.      Defendant’s Infringing Activities

       12.     Defendants ran an article on the Website titled Bobby Shmurda accepts plea deal,

will serve years in prison Brooklyn rapper pleads guilty to weapons charges relating to a murder

conspiracy case. See URL https://consequenceofsound.net/2016/09/bobby-shmurda-accepts-

plea-deal-will-serve-years-in-prison/. The article featured the Photograph. A true and correct

copy of the article and a screenshot of the Photograph on the article are attached hereto as

Exhibit D.

       13.     Defendants did not license the Photograph from Plaintiff for its article, nor did

Defendants have Plaintiff’s permission or consent to publish the Photograph on its Website.

       14.     Ward first discovered the use of the Photograph on the Website in August 2018.

                            FIRST CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
          Case: 1:19-cv-06050 Document #: 1 Filed: 09/10/19 Page 4 of 7 PageID #:1




                                      (17 U.S.C. §§ 106, 501)

          15.    Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-14 above.

          16.    Defendants infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. Defendants are not, and has never been,

licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.

          17.    The acts of Defendants complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          18.    Upon information and belief, the foregoing acts of infringement by Defendants

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          19.    As a direct and proximate cause of the infringement by the Defendants of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendants profits pursuant to 17 U.S.C. § 504(b) for the infringement.

                      SECOND CLAIM FOR RELIEF
      INTEGRITY OF COPYRIGHT MANAGEMENT INFORMATION AGAINST
                            DEFENDANTS
                             (17 U.S.C. § 1202)

          20.    Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-19 above.

          21.    Upon information and belief, in its article on the Website, Defendants copied the

Photograph from the New York Daily News which contained a gutter credit underneath the

Photograph stating, “Jesse Ward” and placed it on its Website without the gutter credit.
       Case: 1:19-cv-06050 Document #: 1 Filed: 09/10/19 Page 5 of 7 PageID #:1




       22.     Upon information and belief, Defendants intentionally and knowingly removed

copyright management information identifying Plaintiff as the photographer of the Photograph.

       23.     The conduct of Defendants violates 17 U.S.C. § 1202(b).

       24.     Upon information and belief, Defendants falsification, removal and/or alteration

of the aforementioned copyright management information was made without the knowledge or

consent of Plaintiff.

       25.     Upon information and belief, the falsification, alteration and/or removal of said

copyright management information was made by Defendants intentionally, knowingly and with

the intent to induce, enable, facilitate, or conceal their infringement of Plaintiff’s copyright in the

Photograph. Defendants also knew, or should have known, that such falsification, alteration

and/or removal of said copyright management information would induce, enable, facilitate, or

conceal their infringement of Plaintiff’s copyright in the Photograph.

       26.     As a result of the wrongful conduct of Consequence Holdings as alleged herein,

Plaintiff is entitled to recover from Defendants the damages, that he sustained and will sustain,

and any gains, profits and advantages obtained by Defendants because of their violations of 17

U.S.C. § 1202, including attorney’s fees and costs.

       27.     Alternatively, Plaintiff may elect to recover from Defendants statutory damages

pursuant to 17 U.S.C. § 1203(c) (3) in a sum of at least $2,500 up to $25,000 for each violation

of 17 U.S.C. § 1202.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendants be adjudged to have infringed upon Plaintiff’s copyrights in the

               Photograph in violation of 17 U.S.C §§ 106 and 501;
      Case: 1:19-cv-06050 Document #: 1 Filed: 09/10/19 Page 6 of 7 PageID #:1




       2.     The Defendants be adjudged to have falsified, removed and/or altered copyright

              management information in violation of 17 U.S.C. § 1202.

       3.     That Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits,

              gains or advantages of any kind attributable to Defendants infringement of

              Plaintiff’s Photograph;

       4.     That, with regard to the Second Claim for Relief, Plaintiff be awarded either:

              a) Plaintiff’s actual damages and Defendants profits, gains or advantages of any

              kind attributable to Defendant’s falsification, removal and/or alteration of

              copyright management information; or b) alternatively, statutory damages of at

              least $2,500 and up to $ 25,000 for each instance of false copyright management

              information and/or removal or alteration of copyright management information

              committed by Defendants pursuant to 17 U.S.C. § 1203(c);

       5.     That Defendants be required to account for all profits, income, receipts, or other

              benefits derived by Defendants as a result of its unlawful conduct;

       6.     That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to

              17 U.S.C. § 1203(b);

       7.     That Plaintiff be awarded punitive damages for copyright infringement;

       8.     That Plaintiff be awarded attorney’s fees and costs;

       9.     That Plaintiff be awarded pre-judgment interest; and

       10.    Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).
      Case: 1:19-cv-06050 Document #: 1 Filed: 09/10/19 Page 7 of 7 PageID #:1




Dated: Valley Stream, New York
       September 9, 2019
                                                   LIEBOWITZ LAW FIRM, PLLC
                                                   By: /s/Richard Liebowitz
                                                   Richard P. Liebowitz, Esq.
                                                   11 Sunrise Plaza, Suite 305
                                                   Valley Stream, New York 11580
                                                   Tel: (516) 233-1660
                                                   RL@LiebowitzLawFirm.com

                                                 Attorneys for Plaintiff Jesse Ward
